Name: Commission Regulation (EC) No 758/1999 of 12 April 1999 fixing, for March 1999, the specific exchange rate for the amount of the reimbursement of storage costs in the sugar sector
 Type: Regulation
 Subject Matter: beverages and sugar;  monetary economics;  accounting;  financial institutions and credit
 Date Published: nan

 EN Official Journal of the European Communities13. 4. 1999 L 98/13 COMMISSION REGULATION (EC) No 758/1999 of 12 April 1999 fixing, for March 1999, the specific exchange rate for the amount of the reim- bursement of storage costs in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the markets in the sugar sector (1), as last amended by Regula- tion (EC) No 1148/98 (2), Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrange- ments for the euro (3), Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (4), as last amended by Regulation (EC) No 624/1999 (5), and in particular Article 1(3) thereof, Whereas Article 1(2) of Regulation (EEC) No 1713/93 provides that the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 is to be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conver- sion rates applicable during the month of storage; whereas that specific rate must be fixed each month for the previous month; whereas, however, in the case of the reimbursable amounts applying from 1 January 1999, as a result of the introduction of the agrimonetary arrange- ments for the euro from that date, the fixing of the conversion rate should be limited to the specific exchange rates prevailing between the euro and the national curren- cies of the Member States that have not adopted the single currency; Whereas application of these provisions will lead to the fixing, for March 1999, of the specific exchange rate for the amount of the reimbursement of storage costs in the various national currencies as indicated in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specific exchange rate to be used for converting the amount of the reimbursement of the storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 into national currency for March 1999 shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 13 April 1999. It shall apply with effect from 1 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 177, 1.7.1981, p. 4. (2) OJ L 159, 3.6.1998, p. 38. (3) OJ L 349, 24.12.1998, p. 1. (4) OJ L 159, 1.7.1993, p. 94. (5) OJ L 78, 24.3.1999, p. 9. EN Official Journal of the European Communities 13. 4. 1999L 98/14 ANNEX to the Commission Regulation of 12 April 1999 fixing, for March 1999, the exchange rate for the amount of the reimbursement of storage costs in the sugar sector Specific exchange rate EUR 1 = 7,43246 Danish kroner 322,244 Greek drachma 8,93908 Swedish kroner 0,671497 Pound sterling